IN THE SUPREME COURT OF PENNSYLVANIA
                                    WESTERN DISTRICT


JAMES WYSE T/D/B/A WYSE                                   : No. 251 WAL 2015
BUILDERS,                                                 :
                                                          :
                           Respondent                     : Petition for Allowance of Appeal from
                                                          : the Order of the Superior Court
                                                          :
                  v.                                      :
                                                          :
                                                          :
STEPHEN J. LEONE,                                         :
                                                          :
                           Petitioner                     :
                                                          :
----------------------------------------------------      :
STEPHEN J. LEONE,                                         :
                                                          :
                           Petitioner                     :
                                                          :
                                                          :
                  v.                                      :
                                                          :
                                                          :
JAMES WYSE T/D/B/A WYSE                                   :
BUILDERS,                                                 :
                                                          :
                           Respondent                     :


                                                       ORDER



PER CURIAM

         AND NOW, this 2nd day of December, 2015, the Petition for Allowance of Appeal

is DENIED.